Citation Nr: 1700725	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  03-08 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1974 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied entitlement to service connection for a mental disorder. 

In a September 2006 Board decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for a mental disorder claimed as schizoaffective disorder. 

The Veteran appealed the claim that denied him entitlement to service connection for a mental disorder to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2008 Joint Motion for Partial Remand, the Court issued an August 2008 Order vacating the portion of the Board's decision denying the Veteran's claim for entitlement to service connection for a mental disorder and remanded the matter for action in compliance with the Joint Motion for Partial Remand.

In January 2009, the Board remanded the claim for further evidentiary development.  Pursuant to the Joint Motion and Board's 2009 remand, an attempt was made to acquire additional service records, with negative results. 

In a June 2010 Board decision, the Board denied the Veteran's claim of entitlement to service connection for a schizoaffective disorder.  

The Veteran appealed the Board's June 2010 denial the Court.  Pursuant to a Joint Motion for Remand, the Court issued a July 2011 Order vacating the Board's June 2010 decision and remanded the matter for action in compliance with the Joint Motion for Remand.   

In January 2012, the Board remanded the Veteran's claim for further evidentiary development.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board has recharacterized the issue on appeal to more accurately reflect the nature and scope of the claimed disability.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's schizoaffective disorder is related to his active duty military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for schizoaffective disorder are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting in full the only claim on appeal, further discussion of the VCAA is unnecessary.



II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Here, the Veteran's claims his acquired psychiatric disability is related to his military service.  In particular, he asserts that he was discharged from his military service with an undesirable discharge for refusing to obey military orders.  He asserts that his undesirable discharge caused his acquired psychiatric disability, mainly because the nature of discharge has thwarted his ability to obtain employment.

The Veteran's service treatment records (STRs) are silent for any complaints, diagnoses, or findings of a mental disorder, although service personnel records show that in July 1974, he was a patient at a mental health clinic.  Notably, a February 1974 report of medical history indicates that the Veteran broke his thigh bone in April 1974, in which he was hospitalized. 

The Veteran's service personnel records indicate that his discharge from service was characterized as "under other than honorable conditions."  See, e.g, administration decision dated April 1964 and disposition form dated September 1974.  Moreover, the April 1964 administration decision reveals that the Veteran received the undesirable discharge because he failed to obey orders to shave his sideburns, refused to stand attention when addressed to, turning away from an officer while spoken to, and disrespected a Superior Commissioned Officer. 

Service personal records, dated in August 1974, show sworn statements indicating that the Veteran refused to stand to his feet because his leg hurt.  August 1974 service personal records, titled request for discharge for the good of the service, indicate that the Veteran was denied rehabilitation as he failed to recognize respect for authority following charges, confinement, and requesting discharge.  He was interviewed by his commanding officer and it was determined that he would continue to be a "disciplinary problem" until he was released from the military and; therefore, it was recommend that he should receive an undesirable discharge.  His service personnel records show that in July 1974, he was a patient at a mental health clinic. 

Post service records show a July 1995 written statement, C.P., the Veteran's case coordinator at Orange County Mental Health Services, in which she indicated that the Veteran had been treated by psychiatrists since July 1992.  C.P.'s stated that the Veteran's discharge was a big factor in his deteriorated mental status.  C.P. concluded that the injury and discharge process seemed obviously to have been extremely traumatic emotionally.

In February 2000, the Veteran was issued an amended DD Form 214, reflecting that his character of discharge had been upgraded to "under honorable conditions (general)."  The narrative reason for separation was noted as "conduct triable by court martial."

In an October 2001 written statement, the Veteran's sister indicated that the Veteran was "harassed" in service, and his mental illness began in service.

In a September 2004 written statement, a fellow soldier stated the Veteran was abused in service.  The fellow soldier stated he saw the Veteran as a patient in the hospital and realized there had been a big change in him.  The fellow soldier indicated that the in-service incidents changed the Veteran from who he had been. 

In a December 2011 statement, a licensed clinical psychologist, Dr. C.L.R., stated that she reviewed the Veteran's claims file, including inpatient and outpatient treatment records, letters from the Veteran's friends and family and opined that the Veteran's current acquired psychiatric disorder, schizoaffective disorder, is related to his military service.  In support of the psychologist's rationale, she cited to the letters from the Veteran's fellow soldier and sister that described changes in the Veteran's personality in service, as well as the 1995 letter from his mental health caseworker stating that his military experiences impacted him profoundly.  Further, the psychologist noted that the Veteran participated in basic training without incident until his leg was broken in April 1974.  The two incidents for which he was disciplined and discharged occurred within 48 hours of his release from the hospital for treatment of the broken leg.  The psychologist indicated that above observations suggest that the Veteran was significantly affected by both his injury and his experience of the Army's authority.  Moreover, the nature of his symptoms strongly suggests that he remains significantly affected by these experiences.

In December 2015, the Veteran was afforded a VA examination with an opinion.  The VA examiner diagnosed schizoaffective disorder and a depressive disorder and opined that the Veteran's acquired physiatric disabilities were not related to his military service.  The VA examiner reasoned that the Veteran' service treatment records were absent any behavioral health referrals, diagnosis, or treatment of a psychiatric disability.  Notably, the VA examiner indicated that he was unable to review the 1995 and 2011 opinion of records that related the Veteran's acquired psychiatric disability to his military service because the opinions were not associated with the claims file.  In support of his opinion, the VA examiner cited to the Board's September 2006 decision, which denied the Veteran's claim for schizoaffective disorder that was vacated by the Court in January 2008.  

The Board finds that the above medical evidence of record demonstrates a current acquired physiatric disorder, specifically, schizoaffective disorder.  Thus, a current disability has been established.

Additionally, the Board finds that the in-service disease or injury element has been met.  The Veteran's service personnel records show that he sought treatment at a mental health clinic in April 1974.  Furthermore, his service personal records reflect that the Veteran had multiple disciplinary problems, which could be indicative of a behavior issue or psychiatric symptoms, as suggested by the December 2011 psychologist.  Moreover, a lay statement from a fellow solider indicated that he witnessed the Veteran seeking mental health treatment during service and that at that time his behavior changed.  The Board finds that the fellow's soldier's September 2004 statement is competent and credible as the statement has been consistent with the evidence of record.  The evidence is thus approximately evenly balanced as to whether the Veteran experienced psychiatric symptoms during service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran on this point, the Board finds that the in-service disease element has been met. 38 C.F.R. § 3.102 (reasonable doubt resolved in claimant's favor as to "any . . . point").

Therefore, this case turns on whether there is a nexus between the in-service disease and the current physiatric disability.  The private December 2011 and VA December 2015 opinions directly address this issue.

The Board finds that the December 2011 psychologist's opinion that found that the Veteran's current physiatric disability is related to his military service is highly probative because it was based on a full review of the Veteran's claims file and provided a detailed rationale for the findings that was consistent with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Notably, the psychologist discussed in detail the lay statements of record and provided a discussion of the Veteran's psychiatric disorder in relation to those lay statements.  The psychologist's rationale discussed the relevant evidence of record, to include the STRs that were indicative of a behavioral problem.  Importantly, the private opinion indicates that it is more likely than not that the Veteran experienced depressive symptoms during service and that he continues to be significantly affected by his active military service.

In contrast, the Board finds that the December 2015 VA opinion is of no probative value.  The VA examiner's rationale is based on an inaccurate factual basis, as the examiner stated that the Veteran did not seek treatment for an acquired psychiatric disability; however, the Veteran was admitted to mental health clinic during his military service.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion based upon an inaccurate factual premise had no probative value.).  Furthermore, the VA examiner found that there was no documentation of behavioral issues during service, however, the record reflects that the Veteran was discharged "under other than honorable conditions" based on his inability to follow military supervisory orders.  Moreover, the service personnel records reflect that the Veteran was referred to as a "disciplinary problem."  Additionally, the VA examiner's opinion was not based on a full accurate review the Veteran's claims file, as the examiner was unable to review the 1995 and 2011 private opinions of record that related the Veteran's acquired psychiatric disability to his military service.  Crucially, the examiner relied on the Board's September 2006 vacated decision.  Thus, the December 2015 VA examiner's opinion is of no probative value. 

In sum, the evidence shows that during service, the Veteran sought treatment at a mental health clinic.  Personnel records show that he had disciplinary problems and, thus, received an undesirable discharge.  Moreover, statements of record related the Veteran's current psychiatric disability to his undesirable military discharge.  As described by the Veteran's sister, she indicated that the Veteran was harassed during his military service and his fellow solider indicated that he witnessed the Veteran's behavior change during service to his military experiences.  Most importantly, a probative December 2011 private medical opinion related the Veteran's current schizoaffective disorder to his military service.  

The evidence is thus at least evenly balanced as to whether the Veteran's current schizoaffective disorder is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for schizoaffective disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.








ORDER

Entitlement to service connection for schizoaffective disorder is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


